DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Currently, claims 1-6, 8-9 and 11-15 are pending with claims 7 and 10 cancelled, claims 14 and 15 newly added, and claims 1, 4, 9 and 13 amended. The following is a complete response to the February 10, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite the limitation of “wherein the at least one shield current conductor surrounds the portion of the at least one active conductor”. Upon review of the instant disclosure, it is the Examiner’s position that the requirement of the at least one shield current conductor to surround the portion of the at least one active conductor is not supported in either the Specification or Drawings. The drawings display the shield current conductors in figure 1 at 104 and 108 and the active conductor at 106. Figure 3 further shows the shield current conductors at 104 and 108 and the active conductor at 106. Figure 4 shows the shield conductor at 406 and the active conductor at 408. The Examiner has failed to identify any portion of the drawings that support one or more shield conductors surround a portion of the active conductor as presently set forth in claim 1. At most the figures display portions of the shield current conductor(s) alongside of the active conductor(s) and fail to support that the shield current conductor(s) surround the active conductor(s) in any definition of the term “surround”. 
Turning to the filed specification, paragraph [0020] provides the “three conductors 104, 106, 108 [are] configured as shield contacts 104, 108 and an active electrode contact 106 respectively” and paragraph [0023] discusses that the system has “one or more shield conductors in haec verba requirement” for the added claim limitations in an amended claim, there must be support in the disclosure “through express, implicit, or inherent disclosure.” The Examiner has failed to find explicit support as noted above, and has further failed to find either implicit or inherent disclosure that would support the at least one shield conductor surrounding one or more of the active conductors within any plain definition of the term “surround”. 
As such, it is for at least the reasoning set forth in the rejection above that the Examiner believes that claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a). Claims 2-6, 8 and 14-15 are rejected due to their respective dependency on claim 1. Appropriate correction is required.
Regarding claim 8, the claim presently requires “an antenna in close proximity to the at least one active conductor” in addition to the at-issue limitation noted in the rejection of claim 1 above of the “at least one shield conductor surrounds the portion of the at least one active conductor”. The Examiner has further failed to find support for the inclusion of an antenna in close proximity as required in claim 8 along with the at least one shield conductor as arranged in claim 1. As such, it is for at least the reasoning set forth in the rejections of claims 1 and 8 above that the Examiner believes that claim 8 fails to comply with the written description requirement of 35 U.S.C. 112(a). Appropriate correction is required.
Regarding claim 14, the claim recites further limitations related to “the at least one shield current conductor” including that the at least one shield conductor comprises “a first shield 106 is positioned between the first and second shield current conductors at 104 and 108. The conductors 104 and 108 fail to “surround” the conductor at 106 as is seen in figure 3 given that the structure and arrangement of each of 104 an 108 relative to 106 fails to support any plain definition of the term “surround”. Claim 15 is rejected due to its dependency on claim 14. Appropriate correction is required.
Regarding claim 9, similar to independent claim 1, the claim recites the limitation of “wherein the at least one shield current conductor surrounds the portion of the at least one active conductor” therein. Claim 9 is, therefore, rejected for substantially the same rationale as independent claim 1 above for failing to comply with the written description requirement of 35 U.S.C. 112(a). Claims 11-13 are rejected due to their dependency on claim 9. Appropriate correction is required.
Regarding claim 13, the claim presently requires “an antenna in close proximity to the at least one active conductor” in addition to the at-issue limitation noted in the rejection of claim 1 above of the “at least one shield conductor surrounds the portion of the at least one active conductor”. The Examiner has further failed to find support for the inclusion of an antenna in close proximity as required in claim 8 along with the at least one shield conductor as arranged in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US Pat. No. 5,312,401) further in view of Ponzi (US Pat. No. 5,897,529).
Regarding claim 1, Newton discloses a cable system for indicating an electrical measurement in an electrosurgical instrument (see figure 2), the system comprising a circuit having a processing device operatively coupled to at least one active conductor (32 is operatively coupled to the active conductor 14), and at least one of a voltage sensor or a current sensor (each of the current sensor 82 and the voltage sensor 87), a substantially electrically non-conductive housing (22) enclosing, at least one shield current conductor (20), and a portion of the at least one active conductor (at least a portion of 14), wherein the non- conductive housing exposes a contact portion of the at least one active conductor (either the proximal end or the distal end of 14 forming a contact portion), the at least one active conductor configured to conduct power to an electrosurgical instrument (via the connection of 36 to 14 via 38), and wherein the at least one shield current conductor surrounds the portion of the at least one active conductor (as in figure 2 with 20 surrounding a portion of 14) and is configured to conduct shield current from the electrosurgical instrument (20 is configured to conduct current from the instrument), and wherein at least one of the voltage sensor or the current sensor, and the processing device are operatively coupled to the shield current conductor (via the sensors being part of the circuitry 32 and connected via the wires 34), and an indicator operatively coupled to the processing device (an indicator at 94).
While Newton provides for the electrically non-conductive housing at 22, such is not disclosed as enclosing the circuit having the processing device. Ponzi discloses a similar catheter device as that of Newton, where the device includes a non-conductive housing (handle at 16 as in 64 within the handle 16; see col. 9; 1-30). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide the circuit including the processing device within the non-conductive housing of Newton in view of the teaching of Ponzi so as to enclose the circuit within the housing. Ponzi readily provides for the placement of a circuit within a proximal end of a surgical device and functioning to receive feedback from conductors within the device as well as to include a processor to transmit the feedback outside of the device is a known arrangement in the art. Furthermore, the Examiner is of the position that the relocating of the processing circuit of Newton within the non-conductive housing would represent one of a known number of options for the location of the circuitry with Ponzi displaying that such would equally as well to receive feedback from within the device and output feedback indicative of the sensing within the device.
	Regarding claim 2, Newton provides that the system is configured to indicate a current in a bipolar electrosurgical application in response to receiving a signal from the current sensor and determining the signal has a nonzero value (see col. 2; 19-26 where the system of Newton would be capable of indicating current when a second device is used as a second electrode instead of a return electrode in a monopolar arrangement).
	Regarding claim 3, Newton provides that the system is configured to indicate a current in a monopolar electrosurgical application (via the generator 36 being monopolar in combination with the return electrode 40 and active electrode 14).
	Regarding claim 4, Newton provides that the system is configured to indicate the shield current in a shielded monopolar electrosurgical application in response to receiving a signal from 82 sensing a non-zero value of current from the shield 20).
	Regarding claim 9, Newton provides for a method of making a cable assembly for indicating an electrical measurement in an electrosurgical instrument, the method comprising: providing a substantially electrically non-conductive housing (22), enclosing at least one shield current conductor within the non-conductive housing (20 is enclosed with 22), wherein the at least one shield current conductor is configured to conduct shield current from the electrosurgical instrument (20 is configured to conduct current from the instrument), enclosing a portion of at least one active conductor (enclosing at least a portion of 14) and exposing a contact portion of the at least one active conductor within the non-conductive housing (either the proximal or distal end of 14 being exposed to form a contact portion), wherein the at least one shield current conductor surrounds the portion of the at least one active conductor (20 surrounds at least a portion of 14), and wherein the at least one active conductor is configured to conduct power to an electrosurgical instrument (14 is configured to conduct power to the distal end forming an electrosurgical instrument), and at least one of a voltage sensor or a current sensor (each of 82 and 87), operatively coupling at least one of the voltage sensor or the current sensor, and the processing device to the at least one shield current conductor (via the operative connection between the electrical components as shown in figure 2), and operatively coupling an indicator to the processing device (coupling to 94).
Newton fails to provide for the step of enclosing a circuit having a processing device operatively coupled to the at least one active conductor within the non-conductive housing. Ponzi discloses a similar catheter device as that of Newton, where the device includes a non-conductive 16 as in figure 4), the non-conductive housing functions to enclose a circuit having a processing device thereon (the circuit board 64 within the handle 16; see col. 9; 1-30). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide the circuit including the processing device within the non-conductive housing of Newton in view of the teaching of Ponzi so as to enclose the circuit within the housing. Ponzi readily provides for the placement of a circuit within a proximal end of a surgical device and functioning to receive feedback from conductors within the device as well as to include a processor to transmit the feedback outside of the device is a known arrangement in the art. Furthermore, the Examiner is of the position that the relocating of the processing circuit of Newton within the non-conductive housing would represent one of a known number of options for the location of the circuitry with Ponzi displaying that such would equally as well to receive feedback from within the device and output feedback indicative of the sensing within the device.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US Pat. No. 5,312,401) in view of Ponzi (US Pat. No. 5,897,529) as applied to claims 1 and 9 respectively above, and further in view of Morris (US Pat. No. 5,936,536).
Regarding claims 5 and 11, while Newton provides for an indicator, Newton fails to provide that the indicator comprises one of the group consisting of a single LED, a plurality of LEDs, a single LCD element, a plurality of LCD elements, a segmented display, and a dot-matrix display. Morris provides for a similar system as that of Newton for detecting a fault in a surgical instrument. Morris specifically provides for the use of an LED to indicate a fault/alarm condition (LED as the indicator of 102). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an LED as the 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US Pat. No. 5,312,401) in view of Ponzi (US Pat. No. 5,897,529) as applied to claims 1 and 9 respectively above, and further in view of Cosmescu (US Pat. Pub. 2012/0283718 A1).
Regarding claims 6 and 12, while Newton provides for the system to be powered via a battery, Newton fails to disclose that the system is powered by a portion of power diverted from the at least one active conductor. Cosmescu provides for an exemplary manner of powering auxiliary systems of an electrosurgical device, the powering utilizing either a battery (18 as in figure 1) or via a portion of power diverted from the at least one active conductor (see figure 2 with the diverting of power via the coil 28). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a coil arrangement as in Cosmescu near the at least one active conductor of Newton to replace the battery so as to power the remainder of the system from power diverted from the at least one active conductor. Cosmescu readily provides that either arrangement functions to power other parts of an electrosurgical system equally as well as one another and with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments, see pages 5-8 of the Remarks filed February 10, 2021, with respect to the rejection of independent claims 1 and 9 under 35 U.S.C. 102 as anticipated by Bolduc (US Pat. No. 3,642,008) have been fully considered and are persuasive. Specifically, the Bolduc reference is deficiency in providing each and every limitation set forth in independent claims 1 and 9 including the requirement of the housing to enclosing each of the circuit, the at 
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US Pat. No. 5,312,401) further in view of Ponzi (US Pat. No. 5,897,529).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US Pat. No. 5,312,401) in view of Ponzi (US Pat. No. 5,897,529) as applied to claims 1 and 9 respectively above, and further in view of Morris (US Pat. No. 5,936,536).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US Pat. No. 5,312,401) in view of Ponzi (US Pat. No. 5,897,529) as applied to claims 1 and 9 respectively above, and further in view of Cosmescu (US Pat. Pub. 2012/0283718 A1).

It is the Examiner’s position that the newly proffered rejections in view of the various newly cited references are tenable for at least the reasoning set forth in the action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794